                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF ILLINOIS
                              EASTERN DIVISION


UNITED STATES OF AMERICA,

                        Plaintiff,
                                                   Case No. 04 CR 970
             v.
                                               Judge Harry D. Leinenweber
JAVIER REYES,

                       Defendant.



                       MEMORANDUM OPINION AND ORDER

       For   the   reasons   stated     herein,    Defendant     Javier    Reyes’

(“Reyes”)    Motion    for   a   Sentence   Reduction    (Dkt.     No.    232)   is

granted. Accordingly, the Court reduces his sentence from 300

months to 180 months, while leaving intact all other aspects of

his criminal conviction.

                                 I.   BACKGROUND

       The Court incorporates the facts set out in its previous

ruling. See United States v. Reyes, 16-cv-5538, Order, Dkt. No. 31

(denying § 2255 motion) (“Habeas Order”); United States v. Reyes,

542 F.3d 588 (7th Cir. 2008) (affirming conviction). In January

2005, a jury convicted Reyes of conspiracy to commit bank robbery,

bank    robbery,     and   possessing    and   brandishing     a    handgun      in

connection with the bank robbery. Reyes, 542 F.3d at 590. The Court

determined that Reyes qualified for sentencing as a career offender
based on prior convictions, calculating his advisory guidelines

range to be 360 months to life in prison. Habeas Order at 2. The

Court imposed a 60-month sentence for the conspiracy charge, to be

served concurrently with a 216-month sentence for the bank robbery.

The Court also sentenced Reyes to 84 months on the handgun count,

to be served consecutively, for a total of 300 months. Reyes, 542

F.3d at 591. Reyes now brings this Motion for a sentence reduction,

seeking compassionate release under 18 U.S.C. § 3582(c)(1)(A), as

amended by Section 603 of the First Step Act, Pub. L. No. 115-391,

132 Stat. 5194 (2018) (“First Step Act”). He seeks compassionate

release or a reduction in his sentence for “extraordinary and

compelling reasons.”

                            II.   DISCUSSION

     Section 603 of the First Step Act amended § 3582(c)(1)(A) to

allow defendants to petition courts directly for compassionate

release the earlier of either fully exhausting “all administrative

rights to appeal a failure of the Bureau of Prisons to bring a

motion [for compassionate relief] on the defendant’s behalf” or

after 30 days of the facility warden receiving the defendant’s

request   for   compassionate   release.   18   U.S.C.   § 3582(c)(1)(A);

First Step Act § 603. Reyes has met that procedural requirement,

so his petition before the Court is proper.




                                  - 2 -
        A sentencing court can reduce an imposed sentence upon a

showing of “extraordinary and compelling reasons” warranting a

reduction.       18    U.S.C.    § 3582(c)(1)(A)(i).          Two       things   are

statutorily required for the Court to reduce a sentence because of

extraordinary and compelling circumstances. The Court must first

find     that    the   reduction     conforms      with      “applicable     policy

statements issued by the Sentencing Commission;” second, the Court

must consider “the factors set forth in [18 U.S.C. §] 3553(a).”

Id. § 3582(c)(1).

           A.    U.S. Sentencing Commission Policy Statements

        A court’s order for a sentence reduction must be “consistent

with     applicable    policy    statements       issued     by   the    Sentencing

Commission.” Id. The Sentencing Commission guidelines state that

“the court may reduce a term of imprisonment . . . if, after

considering [the § 3553(a) factors] . . . the court determines”

that:     (1)    extraordinary     and    compelling      reasons   warrant      the

reduction; (2) the defendant is not a danger to the community as

provided    in    18   U.S.C.    § 3142(g);      and   (3)   “the   reduction     is

consistent with this policy statement.” U.S.S.G. § 1B1.13.

            1.    Extraordinary and Compelling Circumstances

       Accordingly, Courts must first determine whether a defendant

has extraordinary and compelling reasons warranting a sentence




                                         - 3 -
reduction.   The   Sentencing   Commission   outlines   four   situations

where extraordinary and compelling reasons exist:

     1.   If a Defendant suffers from a terminal illness or
     a serious medical condition, a serious functional or
     cognitive impairment, or experiences “deteriorating
     physical or mental health because of the aging process”
     that “substantially diminishes the ability of the
     defendant to provide self-care within the environment of
     a correctional facility and from which he or she is not
     expected to recover” Id. § 1B1.13 cmt. n.1(A).

     2.   If a defendant is at least 65 years old, is experiencing
     serious deterioration in health because of aging, and has
     served at least ten years or 75 percent of his sentence,
     whichever is less. Id. § 1.B1.13 cmt. n.1(B).

     3.   The   defendant’s family  circumstances  warrant
     release, including the death or incapacitation of the
     caregiver of the defendant’s minor children or the
     incapacitation of the defendant’s partner, if the
     defendant would be the only available caregiver. Id.
     § 1.B1.13 cmt. n.1(C).

     4.   If “there exists in the defendant’s case an
     extraordinary and compelling reason other than, or in
     combination with, the reasons described in subdivisions
     (A) through (C).” Id. § 1.B1.13 cmt. n.1(D).

     U.S.S.G. § 1B1.13 cmt. n. 1. This fourth factor evinces broad

discretion for the BOP and courts in determining what constitutes

an   extraordinary    and   compelling    circumstance.    Indeed,   the

guidelines place only the restriction that “rehabilitation of the

defendant is not, by itself, an extraordinary and compelling reason

for purposes of this policy statement.” Id. § 1.B1.13 cmt. n.3

(emphasis added). Moreover, other sections of commentary reinforce

the grant of authority to decision-makers to determine what is an



                                  - 4 -
extraordinary and compelling circumstance: “an extraordinary and

compelling reason need not have been unforeseen at the time of

sentencing    in   order   to    warrant   a    reduction     in   the     term   of

imprisonment.” Id. § 1.B1.13 cmt. n. 2. Finally, the Sentencing

Commission policy statements recognize the discretion and power of

courts in deciding whose circumstances qualify as extraordinary

and compelling:

     [t]he court is in a unique position to determine whether
     the circumstances warrant a reduction (and, if so, the
     amount of the reduction), after considering the factors
     set forth in 18 U.S.C. § 3553(a) and the criteria set
     forth in this policy statement, such as the defendant’s
     medical condition, the defendant’s family circumstances,
     and whether the defendant is a danger to the safety of
     any other person or to the community.”

U.S.S.G. § 1.B1.13 cmt. n.4 (emphasis added).

     Accordingly, the Court must consider whether any identifiable

extraordinary and compelling circumstances exist in Reyes’s case.

Reyes argues that the sentence imposed was excessive and that he

has served most of it and, because of that and because he has

compiled a record of rehabilitation, the Court should grant him a

sentence reduction. The Government argues that this cannot be an

extraordinary      and   compelling    circumstance     because      the    policy

statement’s     first    three    listed      reasons   are    all   inherently

individual. But the Court sees no evidence in the text that the




                                      - 5 -
catch-all provision is so constricted, and in any case, Reyes’s

excessive sentence is an individual and personal circumstance.

     Further, Reyes attached a letter from an aunt who has stage

four cancer and who notes that managing her care has been difficult

for the Reyes family.   (Reyes Memo at 55, Dkt. No. 234.) She writes

that “[Reyes’s] help is desperately needed.” (Id.) The policy

statement’s third condition mentions only a spouse or dependent

children, but the Court again notes that the “other” condition is

meant to give discretion and especially recognize non-traditional

family arrangements and the need for others in the family to

contribute   when   a   relative    is     sick.   Thus,   Reyes’s   family

circumstances contribute to allowing the Court to make a finding

that extraordinary and compelling circumstances exist.

     Finally,   although    rehabilitation         alone   cannot    be   an

extraordinary and compelling circumstance, see 28 U.S.C. § 994(t),

the Court is entitled to consider rehabilitation and give it

appropriate analytical weight. The Court finds that Reyes has

compiled an impressive record of rehabilitation. He has completed

thousands of hours of coursework, worked as a teaching assistant

for English as a Second Language and high school equivalency

courses, helped design curriculum for a course seeking to lower

recidivism through personal accountability training, and cared for

inmates placed in solitary confinement due to suicide attempts.



                                   - 6 -
(See Reyes Memo. at 26–44.) Based largely on this record, the Court

finds that Reyes has put his time in prison to good use. And,

considered with the long sentence length, the fact that he has

served most of his sentence, and the help he can give his family

in caring for his sick aunt, the Court finds that Reyes has

demonstrated extraordinary and compelling circumstances.

     The   Government   urges    the    Court    to    adopt   the   narrowest

interpretation of this policy statement, arguing that Reyes cannot

obtain relief because his circumstances do not obviously comport

with the commentary’s first three delineated reasons. The Court

agrees with the Government that the Sentencing Commission’s policy

statements are binding on the Court but finds that the Government’s

narrow interpretation of the Sentencing Commission’s commentary is

not justified by its text. The Government notes that the grounds

for compassionate release “identified by the Commission are all

based on inherently individual circumstances—health, age-based

disabilities, and family responsibilities.” (Resp. at 9, Dkt.

No. 239.) While this is true, the commentary’s text is clear that

these grounds are not exclusive. Finally, while courts are not to

consider   rehabilitation   on    its    own    as    an   extraordinary   and

compelling circumstance, the text makes it clear that courts can

consider whether a defendant has been rehabilitated. And the text




                                  - 7 -
also offers no guidance on how courts should weigh rehabilitation

relative to other factors, again suggesting broad discretion.

                          2.    Danger to Community

       The Sentencing Commission also requires the Court determine

whether a defendant is a danger to his community as provided in 18

U.S.C. § 3142(g). U.S.S.G. § 1B1.13(2). The relevant factors in

this section are: (1) the nature of the charged offense; (2) the

defendant’s history and characteristics, including the person’s

character and whether the person was on parole or probation at the

time of the offense; (3) the nature and seriousness of the danger

to   the    community   posed     by   the     person’s   release.   18   U.S.C.

§ 3142(g)(1)–(4).

       The Court finds that Reyes does not pose a danger to his

community based on these factors. The nature of Reyes’s crimes is

very serious, and Reyes had a criminal history of violent crimes

prior to that conviction. But recidivism is less likely with age,

and Reyes is now 50 years old. The Court is optimistic he will

lead    a   law-abiding    life    after       release.   Reyes’s    record   of

rehabilitative activity in prison also tends to show that he is

unlikely to be a danger to his community. See Pepper v. United

States, 562 U.S. 476 at 491 (“In assessing . . . deterrence,

protection of the public and rehabilitation . . . there would seem

to be no better evidence than a defendant’s post-incarceration



                                       - 8 -
conduct.”) (citation omitted).     Moreover, it does not appear that

Reyes was on probation or parole at the time of his crime; further,

Reyes has no recent prison disciplinary infractions that the Court

is aware of, and the Government has presented none. Finally,

Reyes’s activity in his prison community, where he has served as

a leader in his prison community by being a mentor and instructor

to other inmates, is strong evidence that Reyes will not pose a

danger to his community upon his release.

               3.    Consistency with Policy Statement

     The   third    § 1.B1.13   factor    is   that   “the   reduction   is

consistent with this policy statement.” U.S.S.G. § 1B1.13(3). The

commentary states that any “reduction made pursuant to a motion by

the Director of the Bureau of Prisons for the reasons set forth in

subdivisions (1) and (2) is consistent with this policy statement.”

Id. § 1.B1.13 cmt. n. 5. Although this comment makes no mention of

the court’s role, the Commission created the commentary before the

First Step Act amended § 3582 to allow prisoners to petition courts

directly. For this reason and for the reasons stated in the Court’s

analysis of subdivisions (1) and (2), the Court finds that reducing

Reyes’s sentence is consistent with the policy statement.

                      B.   Section 3553(a) factors

     After determining that a sentence reduction is consistent

with the Sentencing Commission policy guidelines, the Court turns



                                  - 9 -
to the § 3553(a) factors. Any sentence reduction must comport with

the   statute.   These   factors    require   courts    to    consider     both

utilitarian and retributivist principles in imposing sentences:

defendants should receive sentences of adequate length relative to

the severity of their crimes, but also long enough to make them

examples to others who consider committing similar crimes. The

factors require courts to consider the need to provide defendants

with the necessary educational or vocational training, and also to

incapacitate defendants who threaten the public. See generally 18

U.S.C. § 3553(a). In this case, the most relevant factors include:

(1) “the nature and circumstances of the offense, and the history

and   characteristics    of   the   defendant;”   (2)   the   need   for    the

sentence to reflect the seriousness of the crime; (3) to afford

adequate deterrence; (4) to protect the public; and (5) to “provide

the defendant with needed educational or vocational training.” Id.

      An evaluation of the § 3553(a) factors demonstrates that a

sentence reduction is warranted. Reyes’s crime was very serious,

and his prior criminal record is troubling. The Court does “not

mean to denigrate the gravity of his offenses by pointing out that

he [did not harm anyone in the robbery]; but that fact is relevant

to deciding whether the sheer enormity of his conduct warrants

[further] imprisonment . . . as a matter of retributive justice.”

United States v. Jackson, 835 F.2d 1195, 1198 (7th Cir. 1987)



                                    - 10 -
(Posner,      J.   concurring).    The   Court   does    not    believe    that   he

deserves further imprisonment as a matter of retributive justice.

And in prison, aside from his coursework and mentorship experience,

Reyes seems to have followed the rules: he has committed no prison

infractions that the Court is aware of. The Court is satisfied

that    the     amount    of   punishment    Reyes     has   already    served    is

commensurate with his culpability; it is unclear what another six

or ten years, from the perspective of punishment and retribution,

will accomplish.

       Nor would requiring Reyes to serve the remainder of his

sentence make sense from a utilitarian perspective; that is, the

third    and    fourth     grounds.   The    marginal    effect   of    deterrence

decreases with the length of the sentence. Jackson, 835 F.2d at

1199 (“We should ask how many 35 year olds would rob a bank if

they knew . . . it would mean 20 years in prison . . . compared to

. . . life in prison. Probably very few would be deterred by the

incremental sentence.”) In prison, Reyes has completed numerous

programs aimed at aiding reentry, and has both participated and

become a leader in BOP-sponsored programs to reduce recidivism.

The     Court      is    optimistic   that     Reyes    no     longer     needs   be

incapacitated, and that he is no longer a danger to the public.

Reyes is no longer a young man, and because of his age he is less

likely to re-offend. Id. (“We know that criminal careers taper off



                                      - 11 -
with age,” and that crimes “that involve a risk of physical injury

to the criminal are especially a young man’s game.”)

      Finally, Reyes has achieved educational success in prison. He

has earned an associate degree from Coastline Community College,

(Reyes Memo. at 26) and has completed coursework in a variety of

subjects. (Id. at 33–36.) And he has earned certifications in food

safety and tutoring. (Id. at 38–43.) Reyes has attached several

letters to his Motion indicating job offers after his release.

(Id. at 46–48.) This shows that he has taken advantage of the

educational and vocational opportunities available to him while

incarcerated, and now it would be best if he put the skills he

obtained to use in his community.

                          III.     CONCLUSION

      Accordingly, the Court finds that the § 3553(a) factors and

the   Sentencing   Commission’s   policy   statements,   considered   in

concert, allow the Court to use its discretion to find Reyes

qualified for compassionate release based on extraordinary and

compelling circumstances.

      Granting Reyes’s petition will not, as the Government claims,

“mark a profound alteration of the sentencing scheme carefully

designed by Congress.” (Resp. at 9.) The Government argues that by

granting Reyes compassionate release, the Court is effectively

exercising parole power or clemency power, both of which are



                                  - 12 -
outside the judiciary’s domain. The Government argues that a “judge

could, for instance, impose a mandatory sentence as dictated by

Congress and then reduce it by declaring such a mandatory sentence

to be ‘extraordinary’ in the particular case.” (Id.) This is

overblown. As stated above, the Sentencing Commission’s policy

statements note that courts are in a unique position to decide

when    circumstances    are       extraordinary   and   compelling.   This

discretion   serves     not   to    undermine   Congress’   power,   but   to

complement it and ensure that sentences are fair, just, and serve

their intended purposes. Despite having broad discretion to decide

what counts as extraordinary and compelling under the Sentencing

Commission’s policy guidelines, the § 3553(a) factors still cabin

courts’ discretion. These constraints prevent such power from

being abused.

       In granting compassionate release, the Court does not make

light of Reyes’s crime. It is very serious. But 15 years is a long

time, and it is clear that Reyes has become a different and better

man. When Reyes went to prison, he was 35. Now he is 50. And he

has served the majority of his sentence. Jackson, 835 F.2d at 1200

(“A civilized society locks people up such people until age makes

them harmless.”). The Court finds that Reyes has demonstrated

family circumstances and rehabilitation that allow for a sentence

adjustment based on extraordinary and compelling circumstances;



                                     - 13 -
because Reyes has served most of his sentence already, the Court

finds that these circumstances allow an early release.

       Accordingly,   the      Court   finds       that   extraordinary    and

compelling circumstances exist in Reyes’s case. Further, the Court

finds that a sentence reduction comports with the policy statements

promulgated by the United States Sentencing Commission and the

factors listed in 18 U.S.C. § 3553(a). For these reasons, the Court

uses   its   discretion   to   grant   Reyes   a    sentence   reduction   and

compassionate release.



IT IS SO ORDERED.




                                         Harry D. Leinenweber, Judge
                                         United States District Court

Dated: 4/3/2020




                                   - 14 -
